                                Case 2:19-cv-01746-RFB-VCF Document 59 Filed 06/22/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com
                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                MIRA PEEBLES,                                     Case No. 2:19-cv-01746-RFB-VCF
                      16
                                                    Plaintiff,                    STIPULATION OF DISMISSAL OF
                      17                                                          EQUIFAX INFORMATION SERVICES
                                        v.                                        LLC, WITH PREJUDICE
                      18
                                EQUIFAX INFORMATION SERVICES                      Complaint filed: October 8, 2019
                      19        LLC,

                      20                            Defendant.

                      21
                                        PLEASE TAKE NOTICE that Plaintiff Mira Peebles (“Plaintiff”) and Defendant Equifax
                      22
                                Information Services, LLC (“Equifax”) hereby stipulate and agree that the above-entitled action
                      23

                      24        shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).

                      25                There are no longer any issues in this matter between Plaintiff and Equifax to be determined

                      26        by the Court, and Equifax is the only remaining defendant. Plaintiff hereby stipulates that all of
                      27        her claims and causes of action against Equifax, which were or could have been the subject matter
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01746-RFB-VCF Document 59 Filed 06/22/20 Page 2 of 2



                                of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any party.
                         1

                         2             IT IS SO STIPULATED.
                                       Dated June 22, 2020.
                         3
                                 KNEPPER & CLARK LLC                               CLARK HILL PLLC
                         4
                                 /s/ Matthew I. Knepper                            /s/ Jeremy J. Thompson
                         5       Matthew I. Knepper, Esq., SBN 12796               Jeremy J. Thompson, Esq., SBN 12503
                         6       Miles N. Clark, Esq., SBN 13848                   3800 Howard Hughes Parkway, Suite 500
                                 KNEPPER & CLARK LLC                               Las Vegas, NV 89169
                         7       5510 So. Fort Apache Rd, Suite 30                 Email: jthompson@clarkhill.com
                                 Las Vegas, NV 89148
                         8       Email: matthew.knepper@knepperclark.com           Counsel for Defendant
                                 Email: miles.clark@knepperclark.com               Equifax Information Services LLC.
                         9

                      10         KRIEGER LAW GROUP, LLC
                                 David H. Krieger, Esq., SBN 9086
                      11         2850 W Horizon Ridge Parkway, Suite 200
                                 Henderson, NV 89052
                      12         Email: dkrieger@kriegerlawgroup.com
                      13         Counsel for Plaintiff
                      14                                              ORDER GRANTING
                      15           STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,
                      16                                              WITH PREJUDICE
                      17

                      18               IT IS SO ORDERED.                       ________________________________
                                                                               RICHARD F. BOULWARE, II
                      19                                                      _________________________________________
                                                                               UNITED STATES DISTRICT JUDGE
                                                                              UNITED STATES DISTRICT COURT JUDGE
                      20                                                       DATED this 22nd day of June, 2020.
                      21                                                      DATED this ____ day of _______________ 2020.
                      22
                                                                                Peebles v. Equifax Information Services LLC et al
                      23
                                                                                              Case No. 2:19-cv-01746-RFB-VCF
                      24

                      25

                      26

                      27

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
